Case 7:19-cv-04696-VB Document 13 Filed 10/04/19 Page 1iof1

STORCH AMINI PC

Steven G. Storch

MEMBER NY &1L BARS

212.497.8216
sstorch@storchamini.com

October 4, 2019
VIA ECF

Hon. Vincent L. Briccetti

United States District Judge

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Re: Kossoff & Kossoff LLP and Irwin Kossoff v. Continental Casualty Company;
7:19-CV-04696-VB

Dear Judge Briccetti:

Pursuant to the Court’s Order dated August 26, 2019, this is a joint status report regarding the
mediation that took place on October 3, 2019. The parties are pleased to report that a settlement
has been reached of both this action and the underlying action styled James S. Feltman as trustee
for TS Employment, Inc. v. Kossoff & Kossoff, LLP et al., Adversary Proceeding No. 18-01649-
mg pending in the U.S. Bankruptcy Court for the Southern District of New York as part of
Chapter 11 Case No. 15-10243-mg (the “Adversary Proceeding”). This case involves a dispute
regarding whether insurance coverage is available for the Adversary Proceeding.

The settlement is conditioned on approval of the Bankruptcy Court in the Adversary
Proceeding. If the settlement is approved, the parties plan to file a dismissal with prejudice of
this case. Accordingly, the parties jointly request that the Court stay this case (including
defendant Continental Casualty Company’s obligation to respond to the Complaint), pending a
decision by the Bankruptcy Court on the motion to approve the settlement of the Adversary
Proceeding, with the parties to advise the Court of the ruling on the motion for approval of the
settlement promptly or, if no ruling has been issued within 60 days, to provide a status update.

Respectfully submitted,

Steven G. Storch

 
 

ce: Richard Simpson, Esq.
Mary Borja, Esq.

 

2 GRAND CENTRAL TOWER - 140 EAST 45 STREET, 25 FLOOR - NEW YORK, NY 10017
P 212.490.4100 - F 212.490.4208 - www.storchamini.com
